Exhibit 10.10

EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) is made and entered into as of the 26th
day of May, 2006 by and between Lawrence Rychlak (the “Executive”) and Avatech
Solutions, Inc., a Delaware corporation (“Avatech”).

EXPLANATORY STATEMENT

Avatech desires to employ Executive, and Executive desires to enter into
employment with Avatech, as Avatech’s Executive Vice President and Chief
Financial Officer, and to perform services for Avatech on the terms and
conditions set forth herein.

NOW, THEREFORE, in consideration of the Explanatory Statement, which is
incorporated by reference herein, the mutual covenants, agreements,
representations and warranties herein set forth, and other good and valuable
consideration, the adequacy and sufficiency of which is hereby acknowledged, the
parties hereto do hereby agree as follows:

1. Employment and Duties. From and after May 26, 2006 (the “Commencement Date”),
Avatech shall employ Executive as the Executive Vice President and Chief
Financial Officer of Avatech. Executive shall perform such duties as may be
assigned to him from time to time by the Chief Executive Officer of Avatech, and
shall report directly to the Chief Executive Officer. Executive shall use his
best efforts on a full time basis in the performance of his duties on behalf of
Avatech.

2. Compensation and Benefits.

2.1. Salary. Executive’s base annual salary (“Base Salary”) shall be one hundred
ninety thousand dollars ($190,000), payable in accordance with Avatech’s
customary payroll policies in force at the time of payment.

2.2. Incentive Compensation and Bonuses. Prior to the end of each of Avatech’s
fiscal years, its management will recommend to the Compensation Committee of the
Board of Directors whether to pay to Executive additional compensation, and the
Compensation Committee shall determine if additional compensation shall be paid
to Executive, and if so, in what amounts. Such a determination by the
Compensation Committee shall be made in conjunction with its consideration of an
overall incentive compensation plan for senior management of Avatech. The
Compensation Committee may pay to Executive any or all of the following:
incentive compensation based on Executive’s achievement of specific goals or
objectives developed by the Compensation Committee, in an annual amount up to
$50,000; a bonus based upon outstanding performance by the Executive; and
additional options to purchase Avatech’s Common Stock under its Incentive Stock
Option plan or otherwise.

2.3 Annual Review. Commencing with the beginning of the fiscal year of Avatech
beginning July 1, 2006, and on each July 1 thereafter, the Board shall conduct
an annual performance review of Executive and, at that time, consider increases
in Executive’s base compensation.

2.4 Benefits. Executive shall be entitled to participate in Avatech’s standard
benefits provided to other management level employees of Avatech, as established
or modified by Avatech from time to time, including but not limited to life
insurance, health insurance, and dental insurance, to the extent not provided to
Executive from another business or corporation,

2.5 Vacation. Executive shall be entitled to four calendar weeks of vacation
during each fiscal year of Avatech, which vacation weeks shall not accrue if
they are not used.

2.6 Business Expenses. Pursuant to Avatech’s customary policies in force at the
time of payment, Executive shall be promptly reimbursed, against presentation of
vouchers or receipts, for all authorized expenses properly incurred by him in
the performance of his duties hereunder.

3. Term and Termination.



--------------------------------------------------------------------------------

3.1 Term. This Agreement shall have a term beginning on the Commencement Date
and ending on the date of a Termination for Cause (as defined in Section 3.2) or
the date of a Termination Other than for Cause (as defined and described in
Section 3.3), whichever shall first occur.

3.2 Termination for Cause. Executive shall be entitled to payment of his Base
Salary earned, accrued bonus earned (if any), and benefits existing at the time
of termination of his employment if such termination is a Termination for Cause.
“Termination for Cause” means one or more of (a) voluntary termination of
employment by Executive for any reason; (b) death of Executive; (c) Executive
having been unable to render services required of him hereunder for a
consecutive period of six months or for any period in the aggregate of six
months in any twelve month period because of a serious and continuing health
impairment, which impairment will most likely result in Executive’s continued
inability to render the services required of him hereunder; (d) Executive’s
misappropriation of corporate funds; (e) Executive’s conviction of a felony;
(f) Executive’s conviction of any crime involving theft, dishonesty, or more
turpitude; (g) Executive’s failure to devote substantially his full business
time and attention to Avatech as provided in Section 1 hereof; (h) Executive’s
willful violation of directions of the Board of Directors of Avatech which are
consistent with Executive’s duties as Chief Financial Officer; (i) falsification
of any material representation made by Executive to Avatech; (j) verifiable
evidence that Executive has engaged in sexual harassment of a nature that could
give rise to liability on the part of Avatech; and (k) the commission by
Executive of a material breach of the terms of this Agreement.

3.3 Termination Other Than for Cause. If Executive’s employment with Avatech is
terminated and such termination is not a Termination for Cause, Executive shall
be entitled to payment of his Base Salary and other benefits existing at the
time of such termination for a period of twelve months thereafter, with all such
payments to be made periodically pursuant to Avatech’s policies in force at the
time of payment, provided, however, that Avatech shall not be obligated to
continue any benefit if the plan or policy under which such benefit is provided
limits the provision of the benefit to full-time employees of Avatech, or if the
validity of the plan or policy would be adversely impacted by the continuation
of the benefit.

3.4 Change in Control. If, upon a Change in Control, Executive is either
terminated or elects to resign, such termination shall be treated as a
termination under Section 3.3. As used in this Agreement, “Change in Control”
shall mean (a) a dissolution or liquidation of Avatech; (b) a merger of
consolidation in which Avatech is not the surviving corporation or the party to
the merger or consolidation whose shareholders do not own 50% or more of the
voting stock of the resulting corporation; or (c) the acquisition of more than
50% of the outstanding voting stock of Avatech by any person, or group of
persons acting in concert, in a single transaction or series of transactions.

4. Confidential Information

4.1 Definition of Confidential Information. For purposes of this Agreement, the
term “Confidential Information” means that secret, proprietary information of
Avatech not otherwise publicly disclosed (whether or not discovered or developed
by Executive) and known by Executive as a consequence of Executive’s employment
with Avatech or as a consequence of Executive’s position as a director of
Avatech. Without limiting the generality of the foregoing, such proprietary
information shall include information not generally known in the industry or
related industries which concerns customer lists; computer programs and
routines; the identity of specialized consultants and contractors and
confidential information developed by them for Avatech; operating and other cost
data, including information regarding salaries and benefits of employees; cost
and pricing data; acquisition, expansion, marketing, financial, strategic, and
other business plans; Avatech manuals, files, records, memoranda, plans,
drawings and designs, specifications and computer programs and records; and all
information that is a “trade secret” as defined in the Uniform Trade Secrets
Act.

4.2 Confidential Information. During Executive’s employment with Avatech,
Executive shall have access to and become familiar with Confidential Information
of Avatech. Executive acknowledges that such Confidential Information is owned
and shall continue to be owned solely by Avatech. During the term of Executive’s
employment with Avatech and after termination of such employment for any reason,
Executive shall not use or divulge Confidential Information to any person or
entity other than Avatech, or persons to whom Avatech has given its written
consent, unless such information has become publicly available and is not longer
Confidential Information.



--------------------------------------------------------------------------------

4.3 Return of Documents. Upon termination of Executive’s employment with Avatech
for any reason, all procedural manuals, guides, specifications, plans, drawings,
designs, records, lists, notebooks, software, diskettes, customer lists, pricing
documentation and other property which is or contains Confidential Information,
including all copies thereof, in the possession or control of Executive, whether
prepared by Executive or others, shall be forthwith delivered by Executive to
Avatech.

5. Covenants Not to Compete

5.1 Restrictive Covenant. Avatech and Executive agree and acknowledge that
Avatech has legitimate business interests to support the restrictive covenants
set forth hereinafter, including, but not limited to, trade secrets,
Confidential Information that otherwise does not qualify as trade secrets, and
Executive’s substantial relationships with prospective or existing customers.
Executive covenants and agrees that during Executive’s employment with Avatech
and for a period of one year following Executive’s cessation of employment for
any reason, Executive shall not in any manner start or join any business which,
as of or after the date of this Agreement, enters into a line of business or is
engaged in a line of business that is a line of business conducted by Avatech.

This Section 5.1 shall prevent Executive, directly or indirectly, on Executive’s
own behalf or as an executive, officer, employee, agent, director, partner,
consultant, lender, or advisor, from forming, owning, joining, controlling,
financing, or otherwise participating in the ownership or management of or being
otherwise affiliated with any person or entity engaged in the type of business
prohibited by this Section. Executive shall not permit any person or entity
(other than Avatech) of which Executive is a shareholder, partner or director,
or in which Executive has an ownership interest, to engage in any type of
business prohibited by this Section. Notwithstanding any other provision herein
to the contrary, the parties agree that Executive may invest Executive’s
personal, private assets as a passive investor in not more than one percent of
the total outstanding shares of any publicly traded company engaged in a
competing business, so long as Executive does not participate in the management
or operations of such company.

5.2 Solicitation of Employees. During the one-year period following Executive’s
cessation of employment for any reason, Executive shall not, without the prior
written approval of the Chairman of the Board of Directors of Avatech, directly
or indirectly solicit, raid, entice, or induce any person who is, or was at any
time within six months prior to such cessation, an employee of Avatech, to
become employed by any other person, firm, or corporation in any business which
is in any manner in competition with Avatech. Furthermore, Executive shall
inform Avatech in writing if any other person employed by Avatech contacts
Executive for the purpose of seeking employment during such one year period.

5.3 New Developments. Executive agrees that, with respect to his work for
Avatech, any developments made by Executive or under Executive’s direction in
connection with the work of Avatech shall be the sole and absolute property of
Avatech, and that any and all copyrights, patent rights, and other proprietary
rights therein shall belong to Avatech. Executive shall cooperate with Avatech
and execute any documents prepared by Avatech to secure or protect any such
rights.

6. Representations of Executive. Executive hereby represents and warrants that
he has the unrestricted right to accept employment with Avatech on the terms and
conditions set forth herein and to execute and perform this Agreement without
being in conflict with any other agreement, obligation or understanding with any
third party. Executive represents that he is not bound by any agreement or by
any other existing or previous business relationship which conflicts with, or
may conflict with, the performance of his obligations hereunder, or prevent the
full performance of his duties and obligations hereunder.

7. Notices. Any notice permitted or required to be given under this Agreement
shall be sufficient if in writing and delivered personally or by certified mail,
return receipt requested, if to Executive, to Mr. Lawrence Rychlak at his
residence address as reflected in Avatech’s payroll records, and if to Avatech,
to the attention of Mr. Donald R. (Scotty) Walsh at Avatech’s principal
corporate office address. A party may change his or its address for receipt of
notices by complying with this Section.

8. Entire Agreement. This Agreement contains the entire understanding of the
parties in respect of its subject matter and supersedes all prior agreements and
understandings between the parties with respect to such subject matter.



--------------------------------------------------------------------------------

9. Amendment; Waiver. This Agreement may not be amended, supplemented, canceled
or discharged except by a written instrument executed by the party affected
thereby. No failure to exercise, and no delay in exercising, any right, power or
privilege hereunder shall operate as a waiver thereof. No waiver of any breach
of any provision of this Agreement shall be deemed to be a waiver of any
preceding or succeeding breach of the same or any other provision.

10. Binding Effect: Assignment. The rights and obligations set forth in this
Agreement shall bind and inure to the benefit of any successor of Avatech by
reorganization, merger or consolidation, or any assignee of all or substantially
all of Avatech’s business and properties. Executive’s rights or obligations
hereunder may not be assigned by Executive, except that upon Executive’s death,
all rights to compensation hereunder shall pass to Executive’s executor or
administrator.

11. Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect the meaning or interpretation of this
Agreement.

12. Governing Law: Interpretation. This Agreement shall be construed in
accordance with, and governed by, the laws of the State of Maryland and, to the
extent it involves any United States statute, by the laws of the United States.

13. Further Assurances. Each of the parties agrees to execute, acknowledge,
deliver and perform, or caused to be executed, acknowledged, delivered and
performed, at any time and from time to time, all such further acts, documents,
transfers, conveyances, or assurances as may be necessary or appropriate to
carry out the provisions or intent of this Agreement.

14. Severability. If any one or more of the terms, provisions, covenants, or
restriction contained in this Agreement shall be determined by a court of
competent jurisdiction to be invalid, void, or unenforceable, the remainder of
the terms, provisions, covenants and restrictions of this Agreement shall remain
in full force and effect and shall in no way be affected, impaired or
invalidated.

IN WITNESS WHEREOF, the parties hereto have entered into this Agreement as of
the day and year first above written.

AVATECH SOLUTIONS, INC.

By: /s/ Donald R. (Scotty) Walsh

Donald R. (Scotty) Walsh

Chief Executive Officer

By: /s/ Lawrence Rychlak

Lawrence Rychlak

Executive Vice President and

Chief Financial Officer